86 F.3d 1149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Lamar FENSTERMACHER;  Larry C. Mcfarland;  EdwardLee Bragg;  Steven Whisenant, Plaintiffs-Appellants,v.G.P. DODSON;  Ronald Angelone, Defendants-Appellees.
No. 96-9015.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided June 3, 1996.

Richard Lamar Fenstermacher, Larry C. McFarland, Edward Lee Bragg, Steven Whisenant, Appellants Pro Se.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order denying their motion for a temporary restraining order or a preliminary injunction prohibiting the Defendants from transferring them from their current correctional institute or from transferring them within the institute.   To the extent that Appellants appeal from the court's denial of a temporary restraining order, that order is not appealable.  See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir.1976).   We have reviewed the record and the district court's opinion and find no abuse of discretion and no reversible error.  See Direx Israel, Ltd. v. Breakthrough Medical Corp., 952 F.2d 802, 812-13 (4th Cir.1991).   Accordingly, we affirm on the reasoning of the district court.   Fenstermacher v. Dodson, No. MISC-95-46-R (W.D.Va. Dec. 15, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.